--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November 8,
2011, is made and entered into by and between Solo International, Inc., a Nevada
corporation (the “Company”), with its principal executive offices located at
2500-1155 Boul Rene-Levesque West, Montreal, Quebec H3B 2K4, and Craigstone
Ltd., (the “Purchaser”), with its principal executive offices located at 88 Wood
St. 10th #1, London, UK, ECZV7RS.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D promulgated thereunder, the
Company desires to issue and sell to Purchaser, and Purchaser desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement; and,
 
WHEREAS, the Purchaser desires to purchase and the Company desires to issue and
sell to the Purchaser, case upon the terms and subject to the conditions set
forth in this Agreement one (1) Unit (as defined below).


NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the Company and the
Purchaser hereby agree as follows:
 
1.            
Purchase and Sale of Unit.

 
(a)           Sale and Issuance of Unit.  Subject to the terms and conditions of
this Agreement, the Purchaser agrees to purchase at the Closing (as defined
below), and upon payment of the Purchase Price (as defined below), the Company
agrees to sell and issue to the Purchaser a unit (the “Unit”). The Unit shall
consist of the following:
 
(i)           a ten percent (10%) convertible promissory note in substantially
the form attached to the agreement as Exhibit A (the “Note”), with a term of one
(1) year, which may be convertible into common stock of the Company on the terms
stated therein; and,
 
(ii)           a common stock purchase warrant, in the form of Exhibit B (the
“Warrant”), for the right to purchase that number of shares of Company Common
Stock equal to two hundred fifty thousand (250,000) shares per Unit purchased,
which shall be exercisable immediately and have a three year term with an
Exercise Price as stated therein.
 
(b)           Form of Payment.  On the Closing Date: (i) the Purchaser shall pay
the Purchase Price (as hereinafter defined) for the Unit at the Closing (as
defined below) by wire transfer of immediately available funds to the Company,
in accordance with the Company’s written wiring instructions, and (ii) the
Company shall deliver the Note and Warrant duly executed on behalf of the
Company, to such Purchaser, against delivery of such Purchase Price.
 
(c)           Closing Date.  Subject to the satisfaction (or written waiver) of
the conditions thereto set forth in Section 5 and Section 6 below, the date and
time of the issuance and sale of the Note and the Warrant pursuant to this
Agreement (the “Closing Date”) shall be 10:00 a.m., Pacific time, on the date
first written above, or such other mutually agreed upon time.  The closing of
the transactions contemplated by this Agreement (the “Closing”) shall occur on
the Closing Date at such location as may be agreed to by the parties and may be
undertaken remotely by facsimile or other electronic transmission.


 (d)           Purchase Price; Minimum and Maximum.   The Purchase Price per
Unit is one hundred thousand dollars $100,000.00 (the “Purchase Price”) and the
Company is offering one (1) Unit for gross proceeds of one hundred thousand
dollars $100,000.00.
 
2.           Representations and Warranties of the Purchaser.  The Purchaser
hereby acknowledges, represents, and warrants to the Company that:
 

 
1

--------------------------------------------------------------------------------

 

(a)           Investment Purpose.  As of the date hereof, the Purchaser is
purchasing the Note and the Warrant and the shares of Common Stock issuable upon
exercise thereof (the “Warrant Shares” and, collectively the Note, and Warrant
the “Securities”) for its own account and not with a view towards the public
sale or distribution thereof, except pursuant to sales registered or exempted
from registration under the Securities Act; provided, however, that by making
the representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Purchaser
has no agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Securities, and the Purchaser has no plans to
enter into any such agreement or arrangement;


(b)           Accredited Investor Status.  The Purchaser is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act (an “Accredited Investor”), and Purchaser has completed
the “Investor Questionnaire” as attached hereto as Annex B.
 
(c)           Reliance on Exemptions.  Neither the  Unit nor the Securities
offered are registered under the Securities Act, or any state securities
laws.  The Purchaser understands that the Securities are being offered and sold
to it in reliance upon specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.
 
(d)           Information.  The Purchaser and its advisors, if any, acknowledges
that they have been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by the Purchaser or its
advisors, have carefully reviewed them and understands the information contained
therein. The Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and the Purchaser and its Advisors
have had access, through the Memorandum and/or the EDGAR system, to true and
complete copies of the Company’s most recent Annual Report on Form 10-K and all
other reports filed by the Company pursuant to the Securities Exchange Act of
1934, as amended, (the “Exchange Act”) since the filing of the 10-K and prior to
the date hereof and have reviewed such filings. Purchaser’s decision to enter
into this Agreement has been made based solely on the independent evaluation of
the Purchaser and its advisors, if any. Notwithstanding the foregoing
representations, neither such inquiries nor any other due diligence
investigation conducted by Purchaser or any of its advisors or representatives
shall modify, amend or affect Purchaser’s right to rely on the Company’s
representations and warranties contained in Section 3 below.                
 
(e)         Documents. All documents, records, and books pertaining to the
investment in the Securities have been made available, subject to certain
confidentiality restrictions, for inspection by the Purchaser and its advisors,
if any.
 
(f)           No Governmental Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has approved the Securities or passed upon or made any recommendation or
endorsement of the Offering or confirmed the accuracy or determined the adequacy
of the this Agreement. Any representation to the contrary is a criminal
offense.  The Unit and the Securities are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act, and the applicable state securities laws,
pursuant to registration or exemption therefrom.
 
 
(g)
Transfer or Resale.  The Purchaser understands that:

 
(i)           the sale or resale of the Securities has not been and is not being
registered under the Securities Act or any applicable state securities laws, and
the Securities may not be transferred unless:
 
(A)  
the Securities are sold pursuant to an effective registration statement under
the Securities Act,

 

 
2

--------------------------------------------------------------------------------

 

(B)           the Purchaser shall have delivered to the Company, at the cost of
the Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration,
 
(C)           the Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the Securities Act (or a successor rule)
(“Rule 144”)) of the Purchaser who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 2(g) and who is an Accredited
Investor,
 
(D)           the Securities are sold pursuant to Rule 144, or
 
(E)           the Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”),
 
(ii)           and, in each case, the Purchaser shall have delivered to the
Company, at the cost of the Company, a customary opinion of counsel, in form,
substance and scope reasonably acceptable to the Company;
 
(iii)            neither the Company nor any other person is under any
obligation to register such Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
 
 (h)           Legends.  The Purchaser understands that the Securities shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended.  The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
or Regulation S under said Act.”
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws: (i)
such Security is registered for sale under an effective registration statement
filed under the Securities Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold or (ii) such holder provides
the Company with a reasonable and customary opinion of counsel to the effect
that a public sale or transfer of such Security may be made without registration
under the Securities Act.  The Purchaser agrees to sell all Securities,
including those represented by a certificate(s) from which the legend has been
removed, in compliance with applicable prospectus delivery requirements, if any.
 
(i)           Authorization; Enforcement.  Each  document to which the Purchaser
is a party: (i) has been duly and validly authorized, (ii) has been duly
executed and delivered on behalf of the Purchaser, and (iii) will constitute,
upon execution and delivery by the Purchaser thereof and the Company, the valid
and binding agreements of the Purchaser enforceable in accordance with their
terms, except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(j)           Residency.  The Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.
                           

 
3

--------------------------------------------------------------------------------

 

(k)          Purchaser’s Reliance. In evaluating the suitability of an
investment in the Company, the Purchaser has not relied upon any representation
or other information (oral or written) other than as stated in the this
Agreement or as contained in documents so furnished to the Purchaser or its
advisors, if any, by the Company or the by persons acting on behalf of the
Company.  The Purchaser is not relying on the Company, or any of its respective
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Unit, and the Purchaser has relied on the
advice of, or has consulted with, only its own advisors, if any.
 
(l)         No Solicitation. The Purchaser is unaware of, is in no way relying
on, and did not become aware of the offering of the Unit directly or indirectly
through or as a result of, any form of general solicitation or general
advertising including, without limitation, any press release, filing with the
SEC, article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
internet, in connection with the offering and sale of the Unit and is not
subscribing for Unit and did not become aware of the offering of the Unit
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally.


(m)         Brokerage Fees. The Purchaser has taken no action which would give
rise to any claim by any person for brokerage commissions, finder’s fees or the
like relating to this Agreement or the transactions contemplated hereby (other
than commissions and other compensation to be paid by as otherwise described in
this Agreement).


(n)          Independent Evaluation. The Purchaser's decision to enter into this
Agreement has been made based solely on the independent evaluation of the
Purchaser and its own advisors, if any, and the Purchaser, either alone or
together with its advisors, if any, has such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
securities, so as to enable it to utilize the information made available to it
in connection with the Offering to evaluate the merits and risks of an
investment in the Unit and the Company and to make an informed investment
decision with respect thereto.
 
               (o)         Purchaser Affiliations. The Purchaser is neither a
registered representative under the Financial Industry Regulatory Authority
(“FINRA”), a member of FINRA or associated or affiliated with any member of
FINRA, nor a broker-dealer registered with the SEC under the Exchange Act or
engaged in a business that would require it to be so registered, nor is it an
affiliate of a such a broker-dealer or any person engaged in a business that
would require it to be registered as a broker-dealer. In the event such
Purchaser is a member of FINRA, or associated or affiliated with a member of
FINRA, such Purchaser agrees, if requested by FINRA, to sign a lock-up, the form
of which shall be satisfactory to FINRA with respect to the Securities. 
Furthermore, the Purchaser is not an underwriter of the Securities, nor is it an
affiliate of an underwriter of the Securities.
 
(p)        Risk. The purchase of the Unit represents a high risk capital
investment and the Purchaser is able to afford an investment in a speculative
venture having the risks and objectives of the Company.  The Purchaser must bear
the substantial economic risks of the investment in the Unit indefinitely
because none of the Unit or the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.  Legends shall be placed on the Unit and the Securities to the effect
that they have not been registered under the Securities Act or applicable state
securities laws and appropriate notations thereof will be made in the Company's
books.  Stop transfer instructions will be placed with the transfer agent of the
Securities, if any, or with the Company.  There can be no assurance that there
will be any market for resale of the Unit or the Securities. 


                               (q)        Suitable Investment. The Purchaser has
adequate means of providing for such Purchaser's current financial needs and
foreseeable contingencies and has no need for liquidity of its investment in the
Securities for an indefinite period of time. The Purchaser has significant prior
investment experience, including investments in high risk securities. The
Purchaser is knowledgeable about investments in small and thinly capitalized,
development stage companies. The Purchaser has a sufficient net worth to sustain
a loss of its entire investment in the Company in the event such a loss should
occur.  The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Unit will not cause such commitment to
become excessive.  The investment is a suitable one for the Purchaser.

 
4

--------------------------------------------------------------------------------

 



(r)        Purchaser Attributes. The Purchaser (i) if a natural person,
represents that the Purchaser has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Unit, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of any law applicable to it or its charter or other organizational
documents, such entity has full power and authority to execute and deliver this
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Unit and the
Securities, the execution and delivery of this Agreement has been duly
authorized by all necessary action, this Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Agreement in a representative or
fiduciary capacity, represents that it has full power and authority to execute
and deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Agreement, and such individual, partnership, ward, trust, estate, corporation,
or limited liability company or partnership, or other entity has full right and
power to perform pursuant to this Agreement and make an investment in the
Company, and represents that this Agreement constitutes a legal, valid and
binding obligation of such entity.  The execution and delivery of this Agreement
will not violate or be in conflict with any order, judgment, injunction,
agreement or controlling document to which the Purchaser is a party or by which
it is bound.


                               (s)         Additional Information. The Purchaser
and the advisors, if any, have had the opportunity to obtain any additional
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information contained in all documents received or reviewed in
connection with the purchase of the Unit and have had the opportunity to have
representatives of the Company provide them with such additional information
regarding the terms and conditions of this particular investment and the
financial condition, results of operations, business and prospects of the
Company deemed relevant by the Purchaser or the advisors, if any, and all such
requested information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, has been
provided by the Company to the full satisfaction of the Purchaser and the
advisors, if any. The Purchaser is satisfied that it has received adequate
information with respect to all matters which it or the advisors, if any,
consider material to its decision to make this investment.


(t)         Purchaser’s Information. Within five (5) business days after receipt
of a request from the Company, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company is subject. Any information which the
Purchaser has heretofore furnished or is furnishing herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under Federal and state
securities laws in connection with the Offering.  The Purchaser further
represents and warrants that it will notify and supply corrective information to
the Company immediately upon the occurrence of any change therein occurring
prior to the Company's issuance of the securities underlying the Unit.


(u)        Forward Looking Statements. The Purchaser acknowledges that any
estimates or forward-looking statements or projections included in this
Agreement and related documents were prepared by the Company in good faith but
that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed and will not be updated by the Company and
should not be relied upon.


(v)        Inconsistent Representations. No oral or written representations have
been made, or oral or written information furnished, to the Purchaser or its
advisors, if any, in connection with the Offering which are in any way
inconsistent with the information contained in this Agreement or in related
documents.


                                (w)         Relationship with Company. The
Purchaser’s substantive relationship with the Company or subagent through which
the Purchaser is subscribing for Unit predates the Company’s or such subagent's
contact with the Purchaser regarding an investment in the Unit.
 
 
5

--------------------------------------------------------------------------------

 
                                 (x)       Federal Regulations. The Purchaser
should check the Office of Foreign Assets Control (“OFAC”) website at
<http://www.treas.gov/ofac> before making the following representations. The
Purchaser represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>.  In addition, the programs administered by OFAC
(the “OFAC Programs”) prohibit dealing with individuals[1] or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists. To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. 


Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph.  The Purchaser agrees to promptly notify the Company
should the Purchaser become aware of any change in the information set forth in
these representations.  The Purchaser understands and acknowledges that, by law,
the Company may be obligated to “freeze the account” of the Purchaser, either by
prohibiting additional subscriptions from the Purchaser, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any of the Company’s service providers.  These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.


                                     (y)          Senior Foreign Political
Figure. To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure[2], or any immediate family[3] member or close associate[4] of a senior
foreign political figure, as such terms are defined in the footnotes below; and
                           (z)               Foreign Bank. If the Purchaser is
affiliated with a non-U.S. banking institution (a “Foreign Bank”), or if the
Purchaser receives deposits from, makes payments on behalf of, or handles other
financial transactions related to a Foreign Bank, the Purchaser represents and
warrants to the Company that: (1) the Foreign Bank has a fixed address, other
than solely an electronic address, in a country in which the Foreign Bank is
authorized to conduct banking activities; (2) the Foreign Bank maintains
operating records related to its banking activities; (3) the Foreign Bank is
subject to inspection by the banking authority that licensed the Foreign Bank to
conduct banking activities; and (4) the Foreign Bank does not provide banking
services to any other Foreign Bank that does not have a physical presence in any
country and that is not a regulated affiliate.



--------------------------------------------------------------------------------

 
 
[2] A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
[3] “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.
 
[4] A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
6

--------------------------------------------------------------------------------

 



3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser as of the date hereof (unless the
context specifically indicates otherwise) that:
 
(a)           Organization and Qualification.  The Company is a corporation or
other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.


(b)           Authorization.  All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution and
delivery of this Agreement and the authorization, sale, issuance and delivery of
the Unit, and the performance of all obligations of the Company hereunder and
thereunder has been taken or will be taken prior to the Closing.  This Agreement
when executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(c)           SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”).  The SEC Documents are in the form available to the public via
the SEC’s EDGAR system.


(d)           No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Securities
being offered hereby.


(e)           Finder’s Fee.  The Company  may pay, where applicable, a
reasonable finder's fee (the “Fee”), not to exceed 10% of the Purchase Price.


4.           Covenants.  In addition to the other agreements and covenants set
forth herein, the applicable parties hereto hereby covenant as follows:
 
(a)           Stop Orders.  The Company will advise the Purchaser promptly after
it receives notice of issuance by the SEC, any state securities commission or
any other regulatory authority of any stop order or of any order preventing or
suspending any offering of the Securities, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.


(b)           Form D; Blue Sky Laws.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Purchaser promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to the Purchaser at
the applicable closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Purchaser on or prior to the Closing Date.


(c)           Authorization and Reservation of Shares.  The Company shall at all
times have authorized, and reserved for the purpose of issuance, a sufficient
number of shares of Common Stock to provide for the exercise of the outstanding
Note and Warrant and issuance of the Warrant Shares in connection therewith
(based on the Exercise Price of the Warrant in effect from time to time) and as
otherwise required by the Note (collectively, the “Reserved Amount”).  The
Company shall not reduce the number of shares of Common Stock reserved for

 
7

--------------------------------------------------------------------------------

 

issuance upon exercise of the Warrant.  If at any time the number of shares of
Common Stock authorized and reserved for issuance (“Authorized and Reserved
Shares”) is below the Reserved Amount, the Company will promptly take all
corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet the Company’s obligations under this
Section 4(c), in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the shares of the Company’s officer’s and directors in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Reserved Amount.  The Company shall
use its best efforts to obtain such stockholder approval within thirty (30) days
following the date on which the number of Reserved Amount exceeds the Authorized
and Reserved Shares.
 
(d)           Corporate Existence.  So long as the Purchaser beneficially owns
the Note or Warrant, the Company shall maintain its corporate existence and
shall not sell all or substantially all of the Company’s assets, except in the
event of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction:
(i) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly-traded
corporation whose Common Stock is listed for trading on the OTCBB, Nasdaq
National Market, Nasdaq Capital Market, American Stock Exchange or New York
Stock Exchange.


5.           Conditions to the Company’s Obligation to Sell.  The obligation of
the Company hereunder to issue and sell the Note and Warrant to a Purchaser at
the Closing is subject to the satisfaction, at or before the Closing Date of
each of the following conditions thereto, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion:
 
 
(a)           The Purchaser shall have executed this Agreement, and delivered
the same to the Company.
 
(b)           The Purchaser shall have delivered the Purchase Price in
accordance with Section 1(b) above.
 
(c)           The representations and warranties of the applicable Purchaser
shall be true and correct in all material respects, and the applicable Purchaser
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the applicable Purchaser at or prior to the
Closing Date.
 
(d)           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.


6.           Conditions to the Purchaser’s Obligation to Purchase.  The
obligation of the Purchaser hereunder to purchase the Note and Warrant at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions, provided that these conditions are for such
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion:
 
 
(a)           to the Purchaser a duly executed Note (in such denominations as
the Purchaser shall request) and Warrant in accordance with Section 1(a) above.
 
(b)           The representations and warranties of the Company shall be true
and correct in all material respects, and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(c)           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent

 
8

--------------------------------------------------------------------------------

 

jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.


7.           [Intentionally Deleted].


8.           Governing Law; Jurisdiction.  This agreement shall be enforced,
governed by and construed in accordance with the laws of the state of Nevada
applicable to agreements made and to be performed entirely within such state,
without regard to the principles of conflicts of law.
 
9.           Miscellaneous.
 
 
(a)           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in one or more counterparts.  Each of such counterparts shall be deemed
an original, and all of which shall, when taken together, constitute one and the
same agreement, and shall become effective when counterparts have been signed by
each party and delivered to the other party.  This Agreement, once executed by a
party (including in the manner described above), may be delivered to the other
party hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.
 
(b)           Headings.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
(c)           Severability.  In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.
 
(d)           Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the instruments, documents and schedules referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Company and the Purchaser.
 
(e)           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile transmission and shall be effective
five days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile transmission, with
printed confirmation of receipt, in each case addressed to a party.  The
addresses for such communications shall be:




If to the Company:
Solo International, Inc.
Suite 2500
1155 Boul Rene-Levesque West
Montreal, Quebec H3B 2K4
Attention: Mr. Michel Plante, President and CEO
Telephone: 514.570.3490
 
 
If to a Purchaser:
 
                    Craigstone Ltd.
                    88 Wood St.
                                                                    10th #1
                                London, UK ECZV7RS
 
 
9

--------------------------------------------------------------------------------

 

Each party shall provide notice to the other party of any change in address,
telephone or facsimile number.


(f)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Neither
the Company nor any Purchaser shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the
other.  Notwithstanding the foregoing, but subject to the provisions of Section
2(g) hereof, any Purchaser may, without the consent of the Company, assign its
rights hereunder to any person that purchases Securities in a private
transaction from a Purchaser or to any of its “affiliates,” as that term is
defined under the Exchange Act.


(g)           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


 
(h)
Survival; Indemnification; Limitation on Liability.



(i)           The representations and warranties of the Purchaser and the
Company set forth in Sections 2 and 3 hereof shall survive for 18 months
following the Closing Date notwithstanding any due diligence investigation
conducted by or on behalf of the Purchaser or the Company, as applicable. The
agreements and covenants of the Company set forth in Section 4 shall survive for
so long as any Purchaser beneficially owns any Securities.


(ii)           The Company agrees to indemnify and hold harmless the Purchaser
and all of their respective officers, directors, employees, agents and
representative from and against any and all claims, costs, expenses,
liabilities, obligations, losses or damages (including reasonable legal fees) of
any nature (“Losses”), incurred by or imposed upon any such party arising as a
result of or related to any actual or alleged breach by the Company of any of
its representations, warranties and covenants set forth in Sections 3 and 4
hereof or any of its covenants, agreements and obligations under this Agreement
or any other Transaction Document.


(iii)           The Purchaser agrees, severally but not jointly, to indemnify
and hold harmless the Company and its officers, directors, employees and agents
for Losses arising as a result of or related to any actual or alleged breach any
breach by such Purchaser of any of its representations or warranties set forth
in Section 2 hereof or any of its covenants, agreements and obligations under
this Agreement or any other Transaction Document.


(iv)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.










SOLO INTERNATIONAL, INC.


By: /s/ Michel Plante
       Name: Michel Plante
       Title: CEO


PURCHASER:


The Purchaser executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 
11

--------------------------------------------------------------------------------

 
